Citation Nr: 1402997	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-45 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to an acquired psychiatric disorder, and if so, entitlement to that benefit.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  



WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from December 1980 to February 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefit sought on appeal.

The Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2013.  A transcript of the hearing is associated with the Veteran's claims file.  

The Veteran was previously represented by the Fleet Reserve Association, but they have since withdrawn their representation.  This was confirmed by the Veteran during his hearing.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

The Board is aware that the Veteran has variously described his psychiatric disorder as including schizophrenia, schizoaffective disorder, posttraumatic stress disorder (PTSD), and anxiety.  The Board notes, however, that the issue is best characterized generally as on the cover page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  An unappealed October 1995 rating decision denied service connection for an acquired psychiatric disorder (schizophrenia) because no psychiatric disorder was shown to be related to his military service.

2.  Evidence received since the October 1995 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder; such evidence is not cumulative or redundant of evidence already of record.

3.  The Veteran's schizophrenia is related to his military service.  


CONCLUSIONS OF LAW

1.  The October 1995 rating decision that denied entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  Evidence received since the October 1995 rating decision in relation to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  A psychiatric disorder, to include schizophrenia, was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002) 38 C.F.R. §§ 3.159 , 3.303, 3.304, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Without the need to discuss each piece of newly received evidence in detail, the Board finds that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder.

The basis of the October 1995 decision was that the Veteran's schizophrenia was not shown to be related to his military service.  Numerous pieces of evidence received since October 1995 show that the Veteran's schizophrenia may have had its onset in service-including statements from the Veteran's mother and opinions from private treating professionals.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for an acquired psychiatric disorder.  See 38 C.F.R. § 3.156(a).  

Service Connection Claim

The Veteran has consistently reported that he began hearing voices during service following hazing-like incidents caused by fellow servicemen.  His mother, who is a licensed clinical social worker (LCSW), has provided detailed descriptions and opinions related to the Veteran's mental health both prior to and following service.  She essentially said that although the Veteran had attention deficit disorder and a learning disability prior to service, following service he had changed and had become withdrawn.  In the months following service, he told his mother that he began hearing voices during service.  

Enlistment medical examination was negative for any preexisting psychiatric disorders, and there are no service treatment records showing mental health treatment during service.  The Veteran's DD Form 214 notes that he was discharged for "Unsuitability-Defective Attitude (w/o admin board)."  

The Veteran's mother recalled that in February 1981 she and her then-husband were called by who she believed to be the Veteran's commander.  They were asked to come and help determine whether the Veteran should be discharged from the Marines after a Marine psychiatrist recommended his discharge.  She opined that this was the first moment when she knew something was terribly wrong with the Veteran's mental health.  

In the mid-1980s, the Veteran was granted Social Security Insurance (SSI) benefits for his schizophrenia.  Private treatment records associated with his Social Security Administration (SSA) records show that his symptoms first manifested in his late-teen years.  This would be around the time he served on active duty.  

Since service, the Veteran has had multiple hospitalizations for his psychiatric disorders, which have mainly been ascribed to schizophrenia.  

The Veteran was afforded a VA examination in April 1995 during which he reported hearing voices soon after joining the Marines.  The examiner diagnosed schizophrenia, but provided no opinion as to its etiology.  

In a November 2009 letter from the Veteran's treating counselor, he opined that the Veteran's psychotic breakdown in service resulted in his current schizoaffective disorder.  A July 2010 note from the Veteran's treating nurse practitioner indicates that the Veteran's has had anxiety schizophrenia and PTSD since boot camp.  Finally, the July 2013 psychological evaluation report notes that the Veteran has PTSD, paranoid schizophrenia, and delusion disorder, and found that his active duty experiences possibly triggered an initial bout of schizophrenia.  There are no clinical opinions to the contrary.  

In light of the uncontroverted opinions, as well as the competent and credible statements provided by the Veteran's mother, the Board finds that the most probative evidence supports the service connection claim for an acquired psychiatric disorder.  

ORDER

New and material evidence having been received, the request to reopen the service connection claim for an acquired psychiatric disorder is granted.  

Service connection for an acquired psychiatric disorder, variously characterized, is granted.  


REMAND

As noted above, service connection is warranted for the Veteran's acquired psychiatric disorder.  However, his rating is not assigned until the case is returned to the RO for implementation of the Board's decision granting service connection.  As this rating has bearing on the TDIU issue, the TDIU claim must be remanded pending assignment of a disability rating for the acquired psychiatric disorder and following any additional development deemed necessary.  

Accordingly, the case is REMANDED for the following action:

1.  After assignment of a disability rating for the Veteran's acquired psychiatric disorder, perform any development deemed necessary regarding his TDIU claim.  

2.  Then, readjudicate the TDIU claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


